Case 2:19-cv-14199-DMM Document 88 Entered on FLSD Docket 10/15/2020 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                    FT. PIERCE DIVISION

  CENTER FOR BIOLOGICAL DIVERSITY;              )
  CALUSA WATERKEEPER; and                       )
  WATERKEEP ALLIANCE,                           )
                                                )
      Plaintiffs,                               )
                                                )
                                                )           CASE NO.: 2:19-cv-14199-DMM
           v.                                   )
                                                )
                                                )
  U.S. ARMY CORPS OF ENGINEERS;                 )
  COL. ANDREW KELLY, in his                     )
  official capacity as Commander and District   )
  Engineer of the U.S. Army Corps of Engineers; )
  U.S. DEPARTMENT OF THE INTERIOR;              )
  DAVID BERNHARDT, in his official capacity as )
  Secretary of the U.S. Department of Interior; )
  NATIONAL MARINE FISHERIES SERVICE;            )
  DR. ROY E. CRABTREE, in his official capacity )
  as Regional Administrator of the Southeast    )
  Regional Office of National Marine Fisheries  )
  Service; U.S. FISH AND WILDLIFE SERVICE       )
  and AURELIA SKIPWITH, in her                  )
  official capacity as Director of the          )
  U.S. Fish and Wildlife Service,               )
                                                )
                Federal Defendants.             )



                      CORPS DEFENDANTS’ NOTICE OF FINAL
                 SUPPLEMENTAL ENVIRONMENTAL ASSESSMENT AND
                       FINDING OF NO SIGNIFICANT IMPACT

         Corps Defendants (United States Army Corps of Engineers (Corps) and Col. Andre

  Kelly, in his official capacity as Commander and District Engineer of the Corps) hereby

  respectfully provide notice that the Corps of Engineers, Jacksonville District, has recently

  published its final Supplemental Environmental Assessment for the “2020 Planned Deviation To
Case 2:19-cv-14199-DMM Document 88 Entered on FLSD Docket 10/15/2020 Page 2 of 4



  The Water Control Plan For Lake Okeechobee And Everglades Agricultural Area (LORS 2008)

  (Glades, Hendry, Martin, Okeechobee, and Palm Beach Counties, Florida)” and has issued a

  final Finding of No Significant Impact, signed on October 8 by District Commander Colonel

  Andrew D. Kelly, Jr. A copy of the Final Supplemental EA and FONSI is filed herewith as

  Exhibit A.

         Corps Defendants believe the attached Final Supplemental EA and FONSI may have a

  bearing of the Court’s resolution of the parties’ pending cross-motions for summary judgment on

  issues arising under the National Environmental Policy Act.

         Respectfully submitted this 15th day of October, 2020.



                                              JEAN E. WILLIAMS
                                              DEPUTY ASSISTANT ATTORNEY GENERAL

                                              /s/ Peter Kryn Dykema
                                              PETER KRYN DYKEMA (DC Bar 419349)
                                              Natural Resources Section
                                              4 Constitution Square
                                              150 M Street, N.E.
                                              Washington, D.C. 20002
                                              Tel: 202-305-0436
                                              Email: peter.dykema@usdoj.gov

                                              MARK ARTHUR BROWN (FL Bar 099504)
                                              Wildlife and Marine Resources Section
                                              4 Constitution Square
                                              150 M Street, N.E.
                                              Washington, D.C. 20002
                                              Tel: 202-305-0204
                                              Email: mark.brown@usdoj.gov

                                              Attorneys for Defendants


  Of Counsel:

  Brooks Moore
  Rachel D. Gray
  Carolyn Devita Tooley
  Assistant District Counsel

                                                 2
Case 2:19-cv-14199-DMM Document 88 Entered on FLSD Docket 10/15/2020 Page 3 of 4



  U.S. Army Corps of Engineers
  701 San Marco Boulevard
  Jacksonville, Florida 32207
  Brooks.W.Moore@usace.army.mil
  Rachel.D.Gray@usace.army.mil
  Carolyn.Q.DevitaTooley@usace.army.mil

  Cornelius W. Purcell
  USACE South Atlantic Division Counsel
  CECC-SAD
  60 Forsyth Street, SW
  Room 10M15
  Atlanta, Georgia 30303
  Cornelius.w.purcell@usace.army.mil

  Matthew A. Axtell
  Assistant Counsel for Environmental Law
  Office of the Chief Counsel
  Headquarters, U.S. Army Corps of Engineers
  441 G Street NW
  Washington, DC 20314
  matthew.a.axtell@usace.army.mil

  James V. DeBergh
  Assistant Counsel for Litigation
  Office of the Chief Counsel
  Headquarters, U.S. Army Corps of Engineers
  441 G Street NW
  Washington, DC 20314
  james.v.debergh@usace.army.mil

  Helen Speights
  Attorney-Adviser
  Office of the Regional Solicitor
  Southeast Region
  75 Spring Street SW, Suite 304
  Atlanta, GA 30303
  helen.speights@sol.doi.gov




                                               3
Case 2:19-cv-14199-DMM Document 88 Entered on FLSD Docket 10/15/2020 Page 4 of 4



                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 15th day of October, 2020, I filed the foregoing using

  the United States District Court CM/ECF system, which caused all counsel of record to be served

  electronically.



                                      /s/ Peter Kryn Dykema




                                                4
